DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 12 limitation “a molding material to at least partially fill the module of the configurable machine learning assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites ““a molding material to at least partially fill the module of the configurable machine learning assembly”. This limitation is unclear as the drawing appears to show that the molding material 1908 fully fill the module (e.g. applicant’s Fig. 19). A similar ambiguity exist in claim 21 with respect to the term “a molding material partially fill the module …” Correction/clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 & 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US Pub. 2013/0009304) in view of Shamsi et al. (US Pub. 2017/0316343).
Regarding claim 11, Ko teaches an apparatus, comprising: 
a foldable substrate 10 (e.g. Fig. 1); 
an element (28 or one of the dies in the chip stack 28) mounted or assembled on the foldable substrate 10 (Fig. 1); 
at least one connector 30 formed on a portion 16 of the foldable substrate 10 (Fig. 1), the at least one connector 30 configured to provide a physical contact, electrical contact, or both (Fig. 1),  
wherein the portion 16 of the foldable substrate 10 folds into a housing and into an interface of a module 200 (Fig. 1), the portion of the foldable substrate 10 creating a side of the housing (see Fig. 1).  
Ko is silent on the element 528 being an element of a configurable machine learning assembly. However, the Examiner understands that chips and MEMS devices are widely known to be used in configurable machine learning assembly devices due to their faster analysis and response time, better process control because of a faster response of the system, compactness of the systems due to integration of much functionality and small volumes and lower fabrication costs. For instance, Shamsi 
Regarding claim 12, the combination of Ko and Shamsi teaches the apparatus of claim 11, further comprising a molding material 33 to at least partially fill the module of the configurable machine learning assembly (Ko’s Fig. 1).  
Regarding claim 13, the combination of Ko and Shamsi teaches the apparatus of claim 12, wherein the molding material 33 is attached to the foldable substrate 10 and the molding material 33 is mitered to be foldable with the foldable substrate (molding material are known to be flexible and as such moldable to take the shape of a substrate at the time of folding the substrate).
Regarding claim 15, the combination of Ko and Shamsi teaches the apparatus of claim 11, wherein the element of the configurable machine learning assembly comprises one of: a chip, a semiconductor, an integrated circuit, a metallic conductor, a discrete electronic component, a machine learning circuit, a machine learning core, a neural network, a sensor, a controller, an indicator, an output device, an actuator, an interface member, an adapter member, a connector, a processor, a memory element, a data storage medium, a battery, a driver, a transmitter, or a user interface (Ko’s Fig. 1 and SHAMSI’s Para [0062]). 
Regarding claim 16, the combination of Ko and SHAMSI teaches the apparatus of claim 11, further comprising an opening (note the opening prior to or without the molding material in Cho’s Fig. 13) in the housing of the module, the opening for 
Regarding claim 17, the combination of Ko and Shamsi teaches the apparatus of claim 11, wherein the connector 30 is capable of providing physical and electrical contact between the module and one of: another module of the configurable machine learning assembly, a motherboard, a power connector, a data connector, a device, an appliance, or a computer (Ko’s Fig. 1, wherein the connector 30 is capable of providing electrical contact to another device via the flexible substrate 16(10) and component 32).  
Regarding claim 18, the combination of Ko and Shamsi teaches the apparatus of claim 11, further comprising a compliant base, layer, or backing (e.g. 8 in Fig. 1) for each connector 30, the compliant base, layer, or backing to apply a contact pressure between a conductive element of the connector and a conductive surface to be contacted by the connector (Ko’s Fig. 8).  
Regarding claim 19, the combination of Ko and Shamsi teaches the apparatus of claim 18, wherein the compliant bas, layer, or backing 8 comprises one of a flexible material, a compressible material or mechanism, or a compressible air gap (K’s Fig. 1, also see Para [0036]).  
Regarding claim 20, the combination of Ko and Shamsi teaches the apparatus of claim 11, further comprising a substrate foldable along multiple nonparallel fold lines to create a multisided module of the configurable machine learning assembly (e.g. Ko’s Fig.11 &  13).
a molding material 33 to at least partially fill the module of the configurable machine learning assembly; wherein at least a portion of the molding material 33 contacts the portion of the foldable substrate 10 (Fig. 1).

Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ko and Shamsi as applied to claim 11 above, and in further view of EP 17153679.
Regarding claim 22, while the combination of Ko and SHAMSI teaches the apparatus of claim 11, wherein: an additional portion 18(10) of the foldable substrate includes a horizontal plane of the foldable substrate (Fig. 1); however, the combination of Ko and SHAMSI is silent on the portion of the foldable substrate is folded to an approximate 90 degree angle with respect to the additional portion of the foldable substrate. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, EP 17153679 teaches in teaches in Fig. 2a-2b wherein a portion 6 of a flexible substrate 2 is folded to an angle of approximately 90 degrees. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 23, the combination of Ko and Shamsi is silent on the apparatus of claim 11, wherein: the element is mounted or assembled on an additional portion of the foldable substrate; and the portion of the foldable substrate is folded to an angle with respect to the additional portion of the foldable substrate. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, EP 17153679 teaches in teaches in Fig. 2a-2b wherein an element 31 is .
Response to Arguments
Applicant’s arguments with respect to claims 11-13 & 15-23 have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894